Title: Adams’ Minutes of the Trial: Essex Superior Court, Ipswich, June 1771
From: Adams, John
To: 


       Lee vs. Bancroft. Ipswich June 1771.
       Lowell. Cun. 173. Concealment of Intelligence, a Fraud. Each Party ought to know all the Circumstances.
       178.–179. 184.
       79 days from Gordon’s sailing to the Insurance, which was a good Chance to have heard of her Arrival at any Part of the W. Indies.
       J. Pedricks Deposition. Gordons Protest. Jab. Harlow’s Deposition.
       Captn. Jos. Howard. Arrived from Martinique 7th. Novr. Saild, 7. Octr. Frenchman arrived from Guadaloupe. Deposition vid.
       Mr. Shillibeare. I asked whether the Vessells were in Time or whether the Chances were fair. A few days after Mr. Hooper came into the office and enquired if Lee said nothing of his having a Chance. Then he has taken you in, &c. From 20 to 26 or 27 days a common Chance. I would not have wrote under 50 Per Cent. I did not know there was such a Man as Captain Howard. Never heard of his going to the W. Indies. I have been Master, but never was strictly bound up.
       C. Hodges. 3 Vessells together. Dont remember any Questions put to him. No dispute—all seemd fair. Hooper came in and said We were taken in. Somebody said We should have looked to our Title. Never knew a Policy underwrote without enquiring when the Vessell sail’d. Something said in the office about the Vessells being overset before she sail’d. At the Time when Lee was in the Office and Cabbit present talking with Lee. It appeared to me to be in Time and a customary Praemium. One said she was fair, in season, in Time. They often take it from the 1st. underwriter who enquires the Circumstances. Those that follow sometimes take it for granted.
       Jos. Hodges. Lee wrote the Minutes himself. Cabbit said fair Chances I suppose. Yes. I Asked how long those Vessells had been out. Lee made a Pause. Lee said the 1st. Advice will give an Account of 2 of em. And it did. 2 were taken. I relyed upon Lees Honour that he would not put in an unfair Chance. 30 days a Chance. I did not know of the Arrival of Howard. I would not have wrote upon any Consideration. Dont remember Powers being mentiond. Fellows not mentiond that I remember. Many Vessells at that time had long Passages. Knew Howard was an Eastern Master. But should not have thought to enquire W. India News of him.
       Jona. Gardiner Junr. Nothing said of Howards Arrival. I did not know of it. Coll. Lee once scratched his Name out once and said he never took desperate Chances, and never put in unfair ones. A Man of Character declaring it is a fair Chance is generally satisfactory.
       Jona. Ropes Junr. I underwrote for Pedrick, and was a good Mind to take £20 more for Lee but did not. I did not know of Howards Arrival. I knew when she sailed. But it might be because, We must write on all 3 or none. The Risque not so great when a Number, as on one. Dont know that ever I underwrote first without enquiring when the Vessell sailed, and the Circumstances.
       George Dodge. Col. Lee said fair Chances. I had underwrote upon Gordon before, and did not know of Howards Arrival. I have made several Voyages in 14 Weeks. Hoopers News was received in the Office with surprise, and uneasiness.
       Warwick Palfry. She might have returned and made her Voyage in 79 days. I knew a Vessell that performed 3 Voyages nearly in 10 Weeks and 3 or 4 days.
       Saml. Ward. Lee said he never put a Vessell in out of Time and never took a desperate Chance.
       Gordons Sailing Orders.
      